

113 S4096 IS: To extend the Chemical Facility Anti-Terrorism Standards Program of the Department of Homeland Security, and for other purposes.
U.S. Senate
2020-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4096IN THE SENATE OF THE UNITED STATESJune 29, 2020Mr. Johnson (for himself, Mr. Peters, Mrs. Capito, Mr. Lankford, Mr. Inhofe, and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo extend the Chemical Facility Anti-Terrorism Standards Program of the Department of Homeland Security, and for other purposes.1.Extension of Chemical Facility Anti-Terrorism Standards Program of the Department of Homeland SecuritySection 5 of the Protecting and Securing Chemical Facilities from Terrorist Attacks Act of 2014 (Public Law 113–254; 6 U.S.C. 621 note) is amended by striking July 23, 2020 and inserting July 27, 2023.